Citation Nr: 0024467	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of cold 
exposure, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to August 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.   


FINDING OF FACT

There is no medical evidence relating residuals of cold 
weather exposure, to include peripheral neuropathy, to the 
veteran's period of active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of cold weather exposure, to include peripheral 
neuropathy, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of cold weather exposure, to include 
peripheral neuropathy.  The veteran alleges that suffered 
from frostbite on his feet and hands while serving in Korea 
at the Chosin Reservoir in 1950.  He currently suffers from 
numbness in his feet and legs, which he attributes to the 
frostbite that he suffered during service.  

The threshold question that must be addressed is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the veteran in developing the facts pertinent to his 
claim, and his claim must be denied.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).  

To establish a well-grounded claim for service connection, 
the record must include lay or medical evidence, whichever is 
appropriate in the particular case, demonstrating: (1) that a 
disease or injury was incurred or aggravated during active 
service; (2) medical evidence showing that the claimant 
currently has a disability; and (3) that a nexus exists 
between that disability and the in-service injury or disease.  
Id.  Where certain diseases are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a claimant had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is inapplicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's available service medical records are negative 
for treatment for frostbite, peripheral neuropathy, or any 
residuals of cold injury.  Post-service treatment records 
show that the veteran was hospitalized and treated for 
dermatomycosis pedis at a VA facility in August 1957.  At the 
time of the hospitalization, the veteran reported having had 
athlete's foot for the previous 5 years.  He indicated that 
he developed this problem when he was in Korea and had 
experienced flare-ups since that time.

In February 1958, two fellow servicemen submitted lay 
statements in which they indicated that the veteran had been 
treated for a foot fungus during service.  VA examination 
reports dated January 1960 and August 1962 also reflect 
diagnoses of a foot fungus, but do not reflect any complaints 
of or a diagnosis involving residuals of a cold injury.  

The veteran was afforded VA examinations in September 1995 
and in April 1998.  In September 1995, he reported that he 
had frozen fingers and feet while serving in Korea in 1952.  
He complained of ongoing foot problems consisting of 
considerable numbness and tingling in both feet.  Examination 
of the skin of the feet was within normal limits, with no 
abnormal skin findings, resulting in an impression of a 
normal skin examination, and a neurological evaluation was 
recommended.  In April 1998, the veteran expressed concern 
over experiencing intermittent numbness and tingling of the 
feet, during the previous five years.  Physical examination 
revealed a normal, bilateral foot skin examination.  Further 
evaluation was recommended to rule out diabetes or other 
causes of numbness and tingling.

In April 1996, the RO received service personnel records 
reflecting that the veteran participated in the Chosin 
Campaign from October 1950 to December 1950.  

The veteran was afforded a Special Cold Injury Protocol 
Examination in June 1998.  At that time, the veteran gave a 
history of being exposed to the cold for one month, from 
November to December 1950.  The veteran recalled having 
frostbite on his face, ears, chin, both hands, fingers and on 
the lower extremities down to the toes.  He stated that his 
toes turned black and were numb.  He was treated by corpsmen 
with Epsom salt and massages to the feet, with full recovery 
occurring approximately two years after the initial exposure.  
At the time of the protocol examination, he complained of a 
gradual onset of symptoms including intermittent steady 
aching, numbness, tingling, and complete loss of feeling from 
the groin area down to the toes.  Physical examination 
revealed abnormal neurological examination, primarily 
consisting of sensory impairment.  The veteran gave 
subjective reports of loss of responses to pain, but his 
motor function was normal and he had a normal orthopedic 
examination.  The veteran was afforded nerve conduction 
studies as well as an electromyographic examination.  
Chronic, old mild abnormalities were observed in bilateral 
peroneal and sural nerves, consistent with the veteran's 
history.  The diagnoses were frostbite of the face, hands, 
and both lower extremities down to the toes, by the veteran's 
claim, without residuals, and restless leg syndrome of both 
lower extremities, equivalent to peripheral neuropathy, 
mainly sensory impairment, acquired over the previous couple 
of years.  

In April 1999, through his representative, the veteran 
advised the RO that he wanted treatment records from Herbert 
Feitelberg, M.D., to be obtained and considered in support of 
his claim for service connection.  In May 1999, the RO sent a 
letter to Dr. Feitelberg requesting copies of treatment 
records.  By letter dated June 1999, the RO requested the 
veteran to provide treatment records from Dr. Feitelberg.  
The RO did not received a response to either of these 
requests.  In an August 1999 statement, the veteran indicated 
that he had been unsuccessful in obtaining treatment records 
from Dr. Feitelberg.  However, the veteran indicated that 
Dr. Feitelberg had advised him that there were no treatment 
records, and that 
Dr. Feitelberg was merely of the opinion that the veteran's 
numbness and lack of feeling could be a manifestation of the 
frostbite that the veteran had suffered in service.  In a 
second statement, received from the veteran in September 
1999, the veteran indicated that he was initially treated for 
frostbite in a medical aide station, or tent.  He requested 
the RO to attempt to locate these treatment records.  

While the veteran's service medical records are silent for 
treatment of or a diagnosis of a disorder resulting from an 
injury to the lower extremities due to exposure to cold 
weather, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Applying this 
standard to the present case, the Board accepts the veteran's 
assertions regarding exposure to extreme cold and the 
subsequent development of frostbite as true.  Further, the 
record shows that the veteran's period of service in the 
Chosin Reservoir has been verified by service personnel 
records.

The Board also acknowledges the veteran's assertion of the 
potential existence of treatment records documenting his 
initial treatment for frostbite during service.  Generally, 
VA is deemed to have constructive knowledge of VA records, 
and such records are considered to be evidence of record at 
the time any decision is made, and should be associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
(agency of original jurisdiction's "failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error").  However, in 
this case, the Board accepts the veteran's assertions of 
suffering from frostbite and being treated for frostbite 
during service as true.  Therefore, the veteran will not be 
prejudiced because the records he has identified have not 
been associated with the claims file.  

A review of the evidence of record shows that the veteran 
does not have a currently diagnosed disability of the skin.  
Clinical examination of the skin found the skin to be normal, 
thus revealing no present disability of the skin.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence also shows that, while the veteran has submitted 
evidence to show that he has been diagnosed with peripheral 
neuropathy, a current disability, he has not submitted 
medical evidence of a nexus between his current disability 
and his period of service.  Indeed, the only evidence of 
record suggesting a link between the veteran's current 
disability and his period of active service are the veteran's 
own statements.  Even though the veteran believes that his 
peripheral neuropathy is the result of his period of service, 
as a lay person, he is not competent to offer an opinion that 
requires medical expertise, such as the cause of his 
peripheral neuropathy and whether peripheral neuropathy is 
related to his period of service.  See Brewer v. West, 11 
Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

With regard to such nexus opinion, the Board notes that the 
veteran has asserted in an August 1999 statement that Dr. 
Feitelberg has rendered an opinion indicating that the 
veteran's numbness and lack of feeling could be a 
manifestation of frostbite suffered in service.  However, the 
veteran's account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  Certainly, if such an opinion 
were part of the record, this would be additional evidence to 
be considered by the Board in determining whether the 
veteran's claim of entitlement to service connection for 
residuals of cold exposure, to include peripheral neuropathy, 
is well grounded.  The RO made every effort to obtain records 
from Dr. Feitelberg as demonstrated by correspondence sent to 
the veteran and to Dr. Feitelberg in April 1999, May 1999, 
June 1999 and December 1999.  However, the current record 
does not contain a medical opinion linking or suggesting a 
link between the veteran's current disability and his period 
of service.  Accordingly, the claim must be denied as not 
well grounded.  

Absent the submission and establishment of a well-grounded 
claim, the Court has held that the duty to assist the 
veteran, to include an additional VA compensation 
examination, does not arise.  Epps, 126 F.3d 1464; see also 
Anderson v. Brown, 
9 Vet. App. 542 (1996); Slater v. Brown, 9 Vet. App. 240 
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  Therefore, 
VA has no obligation to attempt to obtain medical records 
from medical providers who have treated the veteran.  In this 
case, the veteran has indicated that Dr. Feitelberg has 
advised him that the veteran's peripheral neuropathy may have 
been caused by frostbite suffered in service.  Should the 
veteran obtain such an opinion from Dr. Feitelberg or any 
other evidence that he believes will well ground his claim, 
he may request the RO to reopen his claim for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for residuals of cold 
exposure, to include peripheral neuropathy, is denied. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

